DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  Claims 11 and 13 each recite “the roll screen”. The screen is previously referenced throughout the claims as the “rollup screen”, so claims 11 and 13 should be amended to recite “rollup screen” instead of “roll screen”, to ensure appropriate consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first fixing mechanism”, “second fixing mechanism”, “connection mechanism”, “first mounting mechanism”, “second mounting mechanism”, “locking mechanism”, and “limit mechanism” in claim 1. Several of these limitations are accompanied by sufficient structure to perform the recited functions in the dependent claims, and are therefore not interpreted under 35 U.S.C. 112(f) in said claims. The limitations not interpreted under 35 U.S.C. 112(f) are as follows: “connection mechanism” in claim 3; “first fixing mechanism” in claim 4; “first mounting mechanism” in claim 5; “second mounting mechanism” in claim 6; “second fixing mechanism” in claim 8; and “limit mechanism” in claims 10 and 12. The limitations using the term “mechanism” are interpreted under 35 U.S.C. 112(f) except where noted above (and in claims depending upon the claims noted above).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a soft pad”. The term “soft” in claim 5 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What material or hardness is required to be considered soft? Is the pad specifically required to be made of Teflon (as set forth in paragraph 0055 of the specification), or is it only required to be softer than at least one other element of the assembly? The threshold for the pad to be considered “soft” is not readily ascertainable.
Claim 7 introduces “two first screw rods” and “two first adjusting nuts” in line 2, and later recites “another first screw rod passes through another first adjusting nut” in lines 4-5. The recitations of “another first screw rod” and “another first adjusting nut” are unclear as to whether they are introducing new elements or referring to one of the previously introduced two screw rods and two adjusting nuts. As best understood in view of the disclosure, only two first screw rods and two first adjusting nuts are provided, but as currently worded, the limitation in lines 4-5 introduces a third screw rod and adjusting nut. A recommended correction is to instead recite “another of the two first screw rods passes through another of the two first adjusting nuts”, or a similar limitation. Claim 9 also introduces two second screw rods and two second adjusting nuts, but later recites “another second screw rod passes through another second adjusting nut”. This limitation is similarly unclear as to whether or not a third second screw rod and third second adjusting nut are required, and can be corrected in the same manner recommended with respect to claim 5.
Claim 11 recites “the side close to the handle tube”. There is insufficient antecedent basis for this limitation.
Claims 10, 12, and 13 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. Patent Application Publication No. 2021/0355751) in view of Flannery (U.S. Patent No. 9,874,055).
Regarding claim 1, Liang discloses a safety gate, comprising:
a first fixing mechanism (roller-side support structure shown in Figures 1-3);
a second fixing mechanism (handle-side support structure shown in Figures 1-3);
a return spring (44);
a screen rolling tube (the roller tube is described as element number 10 in paragraph 0011, but shown as element number 25 in Figure 1); and
a rollup screen (25), operative to be wound on the screen rolling tube; wherein one end of the screen rolling tube is provided with a first mounting mechanism (21), and another end of the screen rolling tube is provided with a second mounting mechanism (1, 4); wherein one end of the return spring passes through the screen rolling tube to be fixedly connected to one end of the rollup screen (paragraph 0014; the spring 44 is connected to the rollup screen via the rolling tube), and another end of the return spring is fixedly connected to the first mounting mechanism (paragraph 0019); wherein a locking mechanism (9, 12, 16, 19, 20, 7) is provided in the second mounting mechanism [FIG. 1] and configured for locking or unlocking the screen rolling tube (paragraph 0018), and the locking mechanism is fixedly connected to the screen rolling tube [FIG. 1]; wherein another end of the rollup screen is provided with a handle mechanism (the handle mechanism is formed by the handle rod 26 and the connected components shown in Figure 1) configured for pulling the rollup screen; wherein the first mounting mechanism and the second mounting mechanism are each fixedly mounted on the first fixing mechanism [FIGS. 1-3]; and wherein the second fixing mechanism is provided with a limit mechanism (30, 31, 27, 29, 33, 34, 38, 32, 35, 28) operative to be engaged with the handle mechanism.
Liang does not disclose a connection mechanism fitted with the first and second fixing mechanism.
Nonetheless, Flannery discloses a safety gate comprising first and second fixing mechanisms (18, 126 and 18, 124) and a connection mechanism (128, 138, 148), wherein one end of the connection mechanism is fitted with the first fixing mechanism, and another end of the connection mechanism is fitted with the second fixing mechanism (via the connections at the joints 130 shown in Figure 2B).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the safety gate of Liang to include the connection mechanism taught by Flannery, in order to enable installation of the gate in an opening without requiring direct fastening to the opening structure/frame, and to provide additional support for the safety gate to prevent it from becoming dislodged or unaligned.
Regarding claim 2, Liang discloses that the first fixing mechanism is provided with a first support assembly (structure to which 4, 21 are attached), and the second fixing mechanism is provided with a second support assembly (structure to which 36, 37 are attached).
Regarding claim 3, Liang discloses the safety gate as claimed but does not disclose the connection mechanism.
Nonetheless, Flannery discloses a connection mechanism comprising a connecting rod (128), a first connecting head (138), and a second connecting head (148), wherein one end of the connecting rod is fitted with one end of the first connecting head, and another end of the connecting rod is fitted with one end of the second connecting head (the connecting heads are connected to the connecting rod via respective tongue members 136), wherein another end of the first connecting head is fitted with the first fixing mechanism (via 140), and another end of the second connecting head is fitted with the second fixing mechanism (via 146). As described with respect to claim 1 above, it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the gate assembly of Liang to include the connection mechanism taught by Flannery, in order to enable installation without fasteners and to improve the support for the gate assembly.
Regarding claim 4, Liang discloses the first fixing mechanism and the first and second mounting mechanisms but does not disclose that it comprises a first T-shaped rod.
Nonetheless, Flannery discloses a first fixing mechanism (18, 126) comprising a first T-shaped rod (the frame portions 18 and 126 define a T-shaped rod as shown in at least Figures 1B-2B) fitted with the first connecting head [FIGS. 2A-2B], wherein a first mounting mechanism (74) and a second mounting mechanism (69) are both fixedly mounted on the first T-shaped rod, and wherein a first support assembly (38) is arranged on the first T-shaped rod [FIG. 1A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety gate of Liang to include the T-shaped fixing mechanism, mounting mechanism connections, and support assembly configuration taught by Flannery, in order to enable installation of the gate assembly in an opening without requiring fastening of the assembly to the structure, and to improve the structural support of the fixing mechanism and mounting mechanisms.
Regarding claim 5, Liang discloses that the a first mounting seat (13, 21), a pressure ring (22), a rolling tube pad (14), a first washer (24), and a soft pad (15; the pad 15 is described as a gasket, which has the known property of being “soft” relative to other components of the assembly; this reads on the limitation as best understood), wherein the soft pad is installed in the first mounting seat, the first washer is sleeved on top of the soft pad, the rolling tube pad is arranged on the screen rolling tube, wherein the rolling tube pad and the screen rolling tube are each fitted with the first mounting seat, the pressure ring is arranged on the first mounting seat (the connections and arrangement of the components are each shown in Figure 1 and described in paragraphs 0006, 0011, and 0017), and the return spring is fixedly connected to the first mounting seat (paragraph 0019). Liang does not disclose that a first T-shaped rod that the first mounting seat is mounted on.
Nonetheless, Flannery discloses a first T-shaped rod (18, 126) on which a first mounting seat (74) is fixedly mounted [FIG. 1A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate assembly of Liang to include the first T-shaped rod and mounting seat connection taught by Flannery, in order to provide better support for the mounting seat and to enable installation of the gate without directly fastening it to the structure
Regarding claim 6, Liang discloses that the second mounting mechanism comprises a second mounting seat (1) and a mounting sleeve (3), wherein the mounting sleeve is fixedly installed in the second mounting seat [FIG. 1], the screen rolling tube passes through the second mounting seat to be fitted with the mounting sleeve (paragraph 0018), and the locking mechanism is arranged in the second mounting seat [FIG. 1]. Liang does not disclose that a first T-shaped rod that the second mounting seat is mounted on.
Nonetheless, Flannery discloses a first T-shaped rod (18, 126) on which a second mounting seat (69) is fixedly mounted [FIG. 1A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate assembly of Liang to include the first T-shaped rod and mounting seat connection taught by Flannery, in order to provide better support for the mounting seat and to enable installation of the gate without directly fastening it to the structure
Regarding claim 7, Liang discloses the first support assembly, but does not disclose that it comprises a first pipe plug, two first screw rods, and two first adjusting nuts.
Nonetheless, Flannery discloses a first support assembly (38, 38; provided at the top and bottom of the first fixing mechanism) comprising a first pipe plug (150, inserted into the end of the lower portion 126 of the first fixing mechanism), two first screw rods (40, 40, provided at the top and bottom of the first fixing mechanism), and two first adjusting nuts (42, 42), wherein the first pipe plug is fitted with the first T-shaped rod [FIG. 2B], one of the first screw rods passes through one of the first adjusting nuts to be threadedly connected to the first pipe plug [FIGS. 1A-2B], and another first screw rod passes through another first adjusting nut to be threadedly connected to the second mounting seat [FIGS. 1A-2B] (column 9, line 56-column 10, line 11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support assemblies of Liang to have the threaded shaft structure taught by Flannery, in order to enable a pressure fit installation of the assembly, thus removing the need to directly fasten the gate to the structure and preventing permanent marring or damage to the structure.
Regarding claim 8, Liang discloses the second fixing mechanism but does not disclose that it comprises a T-shaped rod.
Nonetheless, Flannery discloses a second fixing mechanism (18, 124) comprising a second T-shaped rod (the frame portions 18 and 124 define a T-shaped rod as shown in at least Figures 1B-2B) fitted with the second connecting head [FIGS. 2A-2B], wherein a limit mechanism (26, 28) and a second support assembly (38) are each arranged on the T-shaped rod [FIG. 1A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety gate of Liang to include the T-shaped fixing mechanism, limit mechanism position, and support assembly configuration taught by Flannery, in order to enable installation of the gate assembly in an opening without requiring fastening of the assembly to the structure, and to improve the structural support of the fixing mechanism and mounting mechanisms.
Regarding claim 9, Liang discloses the second support assembly, but does not disclose that it comprises a second pipe plug, two second screw rods, and two second adjusting nuts.
Nonetheless, Flannery discloses a second support assembly (38, 38; provided at the top and bottom of the second fixing mechanism) comprising a second pipe plug (150, inserted into the end of the lower portion 124 of the second fixing mechanism), a fixing pipe (38), two second screw rods (40, 40, provided at the top and bottom of the second fixing mechanism), and two second adjusting nuts (42, 42), wherein the second pipe plug and the fixing pipe are each installed on the second T-shaped rod [FIG. 2B], one of the second screw rods passes through one of the second adjusting nuts to be threadedly connected to the second pipe plug [FIGS. 1A-2B], and another second screw rod passes through another second adjusting nut to be threadedly connected to the fixing pipe [FIGS. 1A-2B] (column 9, line 56-column 10, line 11).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support assemblies of Liang to have the threaded shaft structure taught by Flannery, in order to enable a pressure fit installation of the assembly, thus removing the need to directly fasten the gate to the structure and preventing permanent marring or damage to the structure.
Regarding claim 10, Liang discloses that the limit mechanism comprises a first fixing seat (37) and a second fixing seat (36), wherein the handle mechanism comprises a handle tube (26), a first sleeve tube (27), a second sleeve tube (38), a handgrip (34, 35), a locking button (32), a first elastic piece (38), a linkage rod (33), a second elastic piece (31), and a bolt (30), wherein the first sleeve tube is installed at one end of the handle tube, the second sleeve tube is installed at another end of the handle tube [FIG. 1], and both the first sleeve tube and the second sleeve tube are each fixedly connected to the rollup screen (paragraph 0012), wherein the handle tube is sleeved on one end of the rollup screen (paragraph 0012) [FIG. 1], the handle tube is provided with a static button hole and a guide hole (holes shown in Figure 1 formed in the handle tube 26), the handgrip is provided with a movable button hole (hole in which the button 32 is positioned) and a linkage column (cylinder of the handle portion 35 described in paragraph 0012), the handgrip is movably sleeved on the handle tube (paragraph 0012); the locking button is operatively to be movably inserted into the static button hole (paragraph 0012); the first elastic piece is installed in the handle tube and fixedly connected to the locking button (paragraph 0012) [FIG. 1]; the first elastic piece is configured to drive the locking button to be inserted into the movable button hole to fix the handgrip on the handle tube; the linkage column penetrates into the handle tube along the guide hole; the linkage rod is arranged in the handle tube; the handle tube is provided with a support block (29) therein; the linkage column is connected to one end of the linkage rod (paragraph 0012), and another end of the linkage rod passes through the support block and the second elastic piece to be fixedly connected to the bolt (paragraph 0012); one end of the second elastic piece is fixedly connected to the bolt (via fasteners shown in Figure 1), and another end of the second elastic piece is fixedly connected to the support block (via connection between the elastic piece 31 and the sleeve 27); wherein the first sleeve tube is provided with a through hole allowing the bolt to extend and retract (interior hole of the first sleeve tube 27); the first fixing seat is provided therein with a first insertion hole that is operative to be fitted with the bolt [FIG. 1], and the second fixing seat is provided therein with a second insertion hole that is operative to be fitted with the second sleeve tube (paragraph 0020) [FIG. 1]. Liang does not disclose that the first and second fixing seats are installed on the fixing pipe and second T-shaped rod.
Nonetheless, Flannery discloses a second T-shaped rod (18, 124) including first and second fixing seats (connection points for the upper and lower latches 30, 100) fixedly installed on the fixing pipe (26, 28) and the second T-shaped rod [FIG. 1A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate assembly of Liang to have the first and second fixing seats be installed on the fixing tube and T-shaped rod of Flannery, in order to enable installation of the assembly without fasteners, and to provide more support for the assembly.
Regarding claim 11, Liang discloses that the first sleeve tube and the second sleeve tube are each provided with a fixing slot configured for the roll screen to pass through (paragraph 0012; the sleeves are placed over the screen 25), and the rollup screen is provided with a first notch configured on the side close to the handle tube, and wherein the handgrip is accommodated in the first notch (the notch and position of the handgrip are shown in Figures 2 and 3).
Regarding claim 12, Liang discloses that the limit mechanism comprises a first hook seat (37) and a second hook seat (36), wherein the handle mechanism comprises a handle rod (26), a first rod plug (30) and a second rod plug (28) that are operative to be engaged with the first hook seat and the second hook seat [FIGS. 1-3], wherein the handle rod is arranged at one end of the rollup screen [FIG. 1], the first rod plug and the second rod plug are fixed on both ends of the handle rod [FIG. 1], and wherein the rollup screen is fixedly connected to the first rod plug and to the second rod plug, but does not disclose that the hook seats are fixedly installed on a fixing pipe and a second T-shaped rod.
Nonetheless, Flannery discloses a limit mechanism (connection points for the upper and lower latches 30, 100) fixedly installed on a fixing pipe and a second T-shaped rod [FIGS. 1A-2B].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gate assembly of Liang to have the first and second hook seats be installed on the fixing tube and T-shaped rod of Flannery, in order to enable installation of the assembly without fasteners, and to provide more support for the assembly.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. Patent Application Publication No. 2021/0355751) in view of Flannery (U.S. Patent No. 9,874,055), as applied to claim 9 above, and further in view of Britto (U.S. Patent Application Publication No. 2002/0179257).
Regarding claim 13, Liang, as modified above, discloses that the first rod plug and the second rod plug are each provided with a fixing slot configured for the roll screen to pass through (paragraph 0012) [FIG. 1], but does not disclose a second notch and a third notch in the rollup screen.
Nonetheless, Britto discloses a safety gate comprising a rollup screen (112) provided with a second notch (at 124) and a third notch (at 128) at positions corresponding to a respective handle rod (126) [FIGS. 1A, 1B, 6A].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rollup screen of Liang, as modified above, to have the hook seat structure and notches taught by Britto, in order to provide a more secure connection between the hook seats and the handle rod, and to reduce the height of the assembly by providing the hook connections at positions within the height of the screen.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liang (U.S. Patent Application Publication No. 2021/0355751) in view of Flannery (U.S. Patent No. 9,874,055), as applied to claim 1 above, and further in view Wang (U.S. Patent Application Publication No. 2019/0078382).
Regarding claim 14, Liang, as modified above, discloses the screen rolling tube and that one end of the rollup screen is connected to the rolling tube, but does not disclose a slot in the tube or a steel strip.
Nonetheless, Wang discloses a safety gate comprising a screen rolling tube (110) provided with a slot, and one end of a rollup screen (130) provided with a steel strip (113) that is operative to be interlocked with the slot (paragraph 0060).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube and screen of Liang, as modified above, to include the slot and steel strip taught by Wang, in order to ensure a secure connection between the tube and the screen, and to prevent slipping between the elements during extension and retraction of the screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634